Exhibit 10.1

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT is entered into and effective as of November 20, 2015, by
and between FIRST BUSEY CORPORATION, a Nevada corporation and a registered bank
holding company (the “Company”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association (the “Lender”).

 

RECITALS

 

The Company has requested that the Lender extend to it credit in the aggregate
principal amount not to exceed $20,000,000 in the form of Revolving Loans.  The
Lender has agreed to extend credit to the Company upon all of the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, the receipt and sufficiency of all such
consideration being hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

SECTION 1  DEFINITIONS AND TERMS

 

1.1                               Definitions.  As used in this Agreement, the
following terms have the following meanings:

 

“Affiliate” shall mean, as to any Person, any (a) director, officer or employee
of such Person, or (b) Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, such Person.  A Person
shall be deemed to control another Person if the controlling Person directly or
indirectly, either individually or together with (in the case of an individual)
his spouse, lineal descendants and ascendants and brothers or sisters by blood
or adoption or spouses of such descendants, ascendants, brothers and sisters,
owns twenty percent (20%) or more of any class of voting securities of the
controlled Person or possesses, directly or indirectly, the power to direct, or
cause the direction of, the management or policies of the controlled Person,
whether through the ownership of voting securities, through common directors,
trustees or officers, by contract or otherwise.

 

“Agreement” shall mean this Credit Agreement, as amended, supplemented, modified
or extended from time to time.

 

“Bank Subsidiary” shall mean Busey Bank, and any Person which is now or
hereafter an “insured depository institution” within the meaning of 12 U.S.C.
Section 1813(c), as amended, and which is now or hereafter “controlled” by the
Company within the meaning of 12 U.S.C. Section 1841(a), as amended.

 

“Borrowing Date” shall mean a date on which Company has requested the funding of
Loans under this Agreement, which date must be a Business Day and may not be
later than one Business Day prior to the Termination Date.

 

--------------------------------------------------------------------------------


 

“Business Day” shall mean any day (other than a Saturday or Sunday) on which
commercial banks are open for business in Chicago, Illinois and New York, New
York.

 

“Change of Control” shall mean (a) the acquisition by any Person, or two (2) or
more Persons acting in concert, of the beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20% or more of the outstanding shares of voting
ownership interests of the Company, or (b) the lease, sale or transfer or other
disposition of all or substantially all of the assets of the Company or any Bank
Subsidiary in one or a series of transactions to any Person, or two (2) or more
Persons acting in concert.  “Change of Control” shall not include, however, any
of the foregoing transactions among Subsidiaries of the Company.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute, together with the regulations and published interpretations
thereunder, in each case as in effect from time to time.

 

“Collateral” shall mean all of the Property granted to the Lender as collateral
under the Related Documents, if any.

 

“Commitment Fee Percentage” shall mean, with respect to any Fiscal Quarter,
(a) 0.25%, if the CP Balance for such Fiscal Quarter is less than $15,000,000,
(b) 0.17%, if the CP Balance for such Fiscal Quarter is at least $15,000,000 but
less than $50,000,000, and (c) 0.00%, if the CP Balance for such Fiscal Quarter
is at least $50,000,000.

 

“CP Balance” shall mean, with respect to any Fiscal Quarter, the average
aggregate balance of U.S. Bank National Association commercial paper and
Eurodollar investments held by Company and each Bank Subsidiary with Lender
during such Fiscal Quarter, which investments are subject to partial or total
redemption at the option of the investor by not less than thirty-one (31)
calendar days prior oral and written notification to the Lender.

 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Net Income plus interest expense plus non-cash expenses minus cash
dividends and distributions paid during such period to (b) interest expense
during such period plus 1/5 of the Revolving Loan Commitment plus scheduled
principal payments on Indebtedness during such period.  The Debt Service
Coverage Ratio shall be calculated on a trailing twelve (12) month basis, and
each of the components of the Debt Service Coverage Ratio shall be as reflected
on the quarterly Parent Company Only Financial Statements for Large Bank Holding
Companies — FR Y-9LP most recently filed by the Company with the appropriate
Regulatory Authorities, if applicable and as such components are available
therein, and if such components are not available therein, as calculated and
reported by the Company.  For the avoidance of doubt, all of the components of
the Debt Service Coverage Ratio shall be determined only with respect to the
Company and on an unconsolidated basis.

 

“Default” shall mean an event which with the giving of notice or the passage of
time or both would constitute an Event of Default.

 

2

--------------------------------------------------------------------------------


 

“EDGAR” shall mean the Electronic Data Gathering, Analysis and Retrieval system
of the United States Securities and Exchange Commission.

 

“Employee Plan” shall mean any savings, profit sharing, or retirement plan or
any deferred compensation contract or other plan maintained for employees of the
Company or its Subsidiaries and covered by Title IV of ERISA, including, without
limitation, any “multiemployer plan” as defined in ERISA.

 

“Environmental Law” shall mean any local, state or federal law or other statute,
law, ordinance, rule, code, regulation, decree or order, presently in effect or
hereafter enacted, promulgated or implemented governing, regulating or imposing
liability or standards of conduct concerning the use, treatment, generation,
storage, disposal, discharge or other handling or release of any Hazardous
Substance.

 

“Environmental Liability” shall mean all liability arising under, resulting from
or imposed by any Environmental Law and all liability imposed under common law
with respect to the use, treatment, generation, storage, disposal, discharge or
other handling or release of any Hazardous Substance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute, together with the regulations and published
interpretations thereunder, in each case as in effect from time to time.

 

“Event of Default” shall have the meaning assigned in Section 7.1.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation and any successor
thereof.

 

“Fiscal Quarter” shall mean any of the quarterly accounting periods of the
Company, ending on the last day of March, June, September and December of each
calendar year.

 

“Fiscal Year” shall mean any of the annual accounting periods of the Company
ending on December 31 of each calendar year.

 

“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board and the
Securities and Exchange Commission acting through appropriate boards or
committees thereof for all periods so as to properly reflect the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries.

 

“Government Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled through stock or capital
ownership or otherwise, by any of the foregoing and including, without
limitation, each Regulatory Authority.

 

“Guaranteed Loan Amount” shall mean, as of any date and with respect to each
Bank Subsidiary, 100% of the aggregate principal amount set forth in Columns B
and C of item

 

3

--------------------------------------------------------------------------------


 

11.f. on Schedule RC-N of the quarterly Consolidated Reports of Condition and
Income for A Bank with Domestic Offices Only — Federal Financial Institution
Examination Counsel Form 041 most recently filed by such Bank Subsidiary with
the appropriate Regulatory Authorities.

 

“Guaranteed OREO Amount” shall mean, as of any date and with respect to each
Bank Subsidiary, 100% of the aggregate principal amount set forth in item 13.b.7
on Schedule RC-M of the quarterly Consolidated Reports of Condition and Income
for A Bank with Domestic Offices Only — Federal Financial Institution
Examination Counsel Form 041 most recently filed by such Bank Subsidiary with
the appropriate Regulatory Authorities.

 

“Hazardous Substance” shall mean any pollutant, contaminant, waste, or toxic or
hazardous chemicals, wastes or substances, including, without limitation,
asbestos, urea formaldehyde insulation, petroleum, PCB’s, air pollutants, water
pollutants, and other substances defined as hazardous or toxic in, or subject to
regulation under, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9061 et seq., Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic Substance Control Act of 1976,
as amended, 15 U.S.C. § 2601 et seq., the Solid Waste Disposal Act, 42 U.S.C.
§ 3251 et seq., the Clean Air Act, 42 U.S.C. § 1857 et seq., the Clean Water
Act, 33 U.S.C. § 1251 et seq., Emergency Planning and Community Right to Know
Act, 42 U.S.C. § 11001, et seq., or any other statute, rule, regulation or order
of any Government Authority having jurisdiction over the control of such wastes
or substances, including without limitation the United States Environmental
Protection Agency, the United States Nuclear Regulatory Agency, and any
applicable state department or county department of health or similar entity.

 

“Holding Company Indebtedness” shall mean all (a) indebtedness of the Company
for borrowed money; (b) indebtedness for the deferred purchase price of property
or services for which the Company is liable, contingently or otherwise, as
obligor, guarantor or otherwise excluding trade payables incurred in the
ordinary course of business; (c) commitments by which the Company assures a
creditor against loss, including, without limitation, contingent reimbursement
obligations with respect to letters of credit; (d) obligations of the Company
which are evidenced by notes, acceptances or other instruments; (e) indebtedness
guaranteed in any manner by the Company, including, without limitation,
guaranties in the form of an agreement to repurchase or reimburse;
(f) obligations under leases which are or should be, in accordance with GAAP,
recorded as capital leases for which obligations the Company is liable,
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations the Company assures a creditor against loss; (g) unfunded
obligations of the Company to any Employee Plan;  (h) liabilities secured by any
Lien on any Property owned by the Company even though it has not assumed or
otherwise become liable for the payment thereof; and (i) other liabilities or
obligations of the Company which would, in accordance with GAAP, be included on
the liability portion of a balance sheet.

 

“Indebtedness” shall mean all (a) indebtedness for borrowed money;
(b) indebtedness for the deferred purchase price of property or services for
which the Company or a Subsidiary is liable, contingently or otherwise, as
obligor, guarantor or otherwise excluding trade payables incurred in the
ordinary course of business; (c) commitments by which the Company or a
Subsidiary assures a creditor against loss, including, without limitation,
contingent reimbursement

 

4

--------------------------------------------------------------------------------


 

obligations with respect to letters of credit; (d) obligations which are
evidenced by notes, acceptances or other instruments; (e) indebtedness
guaranteed in any manner by the Company or a Subsidiary, including, without
limitation, guaranties in the form of an agreement to repurchase or reimburse;
(f) obligations under leases which are or should be, in accordance with GAAP,
recorded as capital leases for which obligations the Company or a Subsidiary is
liable, contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations the Company assures a creditor against loss;
(g) unfunded obligations of the Company or a Subsidiary to any Employee Plan; 
(h) liabilities secured by any Lien on any Property owned by the Company or any
Subsidiary even though it has not assumed or otherwise become liable for the
payment thereof; and (i) other liabilities or obligations of the Company and its
Subsidiaries which would, in accordance with GAAP, be included on the liability
portion of a balance sheet; provided that Indebtedness shall not include any
liabilities incurred by the Company or any Subsidiary in the ordinary course of
business which do not exceed $1,000,000.

 

“LIBOR Rate” shall mean an annual rate equal to 2.50% plus the LIBOR rate quoted
by the Lender from Reuters Screen LIBOR01 Page or any successor thereto, which
shall be that one-month LIBOR rate in effect two New York Banking Days prior to
the Reprice Date, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate rounded up to the
nearest one-sixteenth percent and such rate to be reset monthly on each Reprice
Date.  If the initial advance under the Note occurs other than on the Reprice
Date, the initial one-month LIBOR rate shall be that one-month LIBOR rate in
effect two New York Banking Days prior to the date of the initial advance, which
rate plus the percentage described above shall be in effect until the next
Reprice Date.  The Lender’s internal record of applicable interest rates shall
be determinative in the absence of manifest error.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, collateral
deposit arrangement, encumbrance, lien (statutory or other), deed of trust,
charge, preference, priority, security interest or other security agreement or
preferential arrangement of any kind or nature whatsoever including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction.

 

“Liquid Assets” shall mean, with respect to the Company (on a non-consolidated
basis) and the Wealth Management Subsidiaries, cash, reserves, and U.S. treasury
securities or agency securities having a maturity no longer than one year after
the date of issuance and rated at least AA+ by Standard & Poor’s Ratings
Services and Fitch Ratings Inc. and Aa1 by Moody’s Investors Service, in each
case held by the Company or any Wealth Management Subsidiary or maintained for
the account of the Company or any Wealth Management Subsidiary at any member
bank of the U.S. Federal Reserve System.

 

“Loan Account” shall mean an account on the books of the Lender in which the
Lender will record, pursuant to Section 2.3, the Obligations, payments made upon
the Obligations, and other advances, debits and credits pertaining to the
Obligations or the Collateral.

 

5

--------------------------------------------------------------------------------


 

“Loan Loss Reserves” shall mean, with respect to the Company and each Bank
Subsidiary, the loan loss reserve as determined with respect to the Company and
each Bank Subsidiary and prepared in accordance with GAAP.

 

“Loans” shall mean the Revolving Loans and any term loan under
Section 2.1(h) hereof.

 

“Material” means having or relating to meaningful consequences, and for purposes
of this Agreement shall be determined reasonably in light of the facts and
circumstances of the matter in question.

 

“Material Adverse Effect”:  Any occurrence of whatsoever nature (including,
without limitation, any adverse determination in any litigation, arbitration, or
governmental investigation or proceeding upon which either (i) an enforcement
proceeding shall have been commenced by any creditor upon a judgment or order;
or (ii) there shall be any period of ten (10) consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect) which materially and adversely affects
(a) the business, assets, properties, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries taken as a whole, (b) the facts and information regarding the
Company or any of its Subsidiaries which has been provided to Lender, (c) the
ability of the Company to perform its obligations under this Agreement or any of
the Related Documents, (d) the validity or enforceability of the material
obligations of the Company under this Agreement or any Related Document, or
(e) the rights and remedies of Lender against the Company.

 

“Maximum Available Commitment” shall mean an amount, if any, equal to the excess
of the Revolving Loan Commitment minus the outstanding principal amount of all
Revolving Loans.

 

“Money Markets” shall mean one or more wholesale funding markets available to
and selected by the Lender, including negotiable certificates of deposit,
commercial paper, Eurodollar deposits, bank notes, federal funds, interest rate
swaps or others.

 

“Net Income” or “Net Loss” shall mean, for any period, the net after-tax income
(or net loss) of a Person on a consolidated basis determined in accordance with
GAAP, excluding the after-tax effect of the sum of (a) any net earnings of any
Subsidiary which are unavailable for the payment of dividends, (b) interest in
any net earnings of Persons in which a Person has an ownership interest, other
than Subsidiaries, not actually received, (c) gains or losses resulting from the
sale of investments or other capital assets (other than transactions of any Bank
Subsidiary in the ordinary course of business), and (d) gains on acquisitions
arising from the acquisition method of accounting for business combinations.

 

“New York Banking Day” shall mean any date (other than a Saturday or Sunday) on
which commercial banks are open for business in New York, New York.

 

“Non-Performing Assets” shall mean, at any time, the sum of all Non-Performing
Loans plus OREO minus Guaranteed OREO Amount of each Bank Subsidiary.

 

6

--------------------------------------------------------------------------------


 

“Non-Performing Loans” shall mean, at any time, the aggregate principal amount
(including any capitalized interest) of all nonaccruing loans of each Bank
Subsidiary plus the aggregate principal amount of all loans of each Bank
Subsidiary that are ninety (90) days or more past due and still accruing minus
the Guaranteed Loan Amount of each Bank Subsidiary.

 

“Notes” shall mean the Revolving Credit Note, and any note(s) or
obligation(s) issued in substitution, replacement, renewal, amendment or
restatement thereof.

 

“Obligations” shall mean the Revolving Loans, all mandatory prepayments, all
costs and expenses payable to the Lender hereunder or under the Related
Documents, all liabilities of the Company to the Lender under this Agreement and
the Related Documents, and all other Holding Company Indebtedness of the Company
to the Lender and its Affiliates, whether or not evidenced by this Agreement or
the Related Documents, including, without limitation, all liabilities under Rate
Management Transactions; provided that for the avoidance of doubt, only
liabilities and Holding Company Indebtedness of the Company, and not any
liabilities or Indebtedness of any Subsidiary of the Company, shall be included
as Obligations.

 

“OREO” shall mean, of any Bank Subsidiary, all real estate other than premises
owned or controlled by such Bank Subsidiary and its consolidated Subsidiaries
and direct and indirect investments of such Bank Subsidiary and Subsidiaries in
real estate ventures, in each case to the extent included in OREO Amount.

 

“OREO Amount” shall mean, of each Bank Subsidiary as of any date of
determination, 100% of the aggregate principal amount set forth in item 3.g. on
Schedule RC-M of the quarterly Consolidated Reports of Condition and Income for
A Bank with Domestic Offices Only — Federal Financial Institution Examination
Counsel Form 041 most recently filed by such Bank Subsidiary with the
appropriate Regulatory Authorities.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the equity
interests of any Person or otherwise causing any Person to become a Subsidiary
of the Company, or (c) a merger or consolidation or any other combination with
another Person consummated on or after the date of this Agreement by the Company
or any of its Subsidiaries to the extent that each of the following conditions
shall have been satisfied:

 

(a)                                 such transaction is an acquisition of a
Person or of assets that are located in the United States and shall not cause
the consolidated assets of the Company to increase more that an amount equal to
20% of the consolidated assets of the Company as of the most recent quarter end
that is at least 12 months prior to the date on which such transaction is
consummated;

 

(b)                                 any such transaction shall be consensual and
approved by the board of directors (or other equivalent governing body) of all
the parties to the transaction;

 

7

--------------------------------------------------------------------------------


 

(c)                                  all of the lines of business of the Person
to be (or the property of which is to be) so purchased or otherwise acquired
shall be permitted for a bank holding company or a national banking association;

 

(d)                                 immediately before and after giving effect
to such transaction, no Default or Event of Default shall exist;

 

(e)                                  after giving effect to such transaction,
each of the representations and warranties in this Agreement and each other
Related Document is true and correct in all material respects (or, in the case
of any such representation or warranty that is qualified as to materiality or
Material Adverse Effect, true and correct in all respects) on the date of the
consummation of such Transaction (except to the extent such representations and
warranties expressly refer to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date);

 

(f)                                   the Company shall not, as a result of or
in connection with any such acquisition, assume or incur any Indebtedness,
except to the extent any such assumed or incurred Indebtedness is expressly
permitted pursuant to Section 6.2; and

 

(g)                                  the Company shall have furnished to Lender
at least thirty (30) days prior to the consummation of such acquisition (i) pro
forma financial statements of the Company and its Subsidiaries after giving
effect to the consummation of such acquisition as of the most recent quarter for
which financial statements have been delivered to Lender pursuant to Section 5,
(ii) a certificate of the Company demonstrating on a pro forma basis compliance
with the covenants set forth in this Agreement, and (iii) copies of such other
agreements, instruments and other documents as Lender reasonably shall request.

 

“Permitted Liens” shall mean: (a) Liens for taxes, assessments, or governmental
charges, carriers’, warehousemen’s, repairmen’s, mechanics’, materialmen’s and
other like Liens, which are either not delinquent or are being contested in good
faith by appropriate proceedings which will prevent foreclosure of such Liens,
and against which adequate reserves have been provided; (b) easements,
restrictions, minor title irregularities and similar matters which have no
Material adverse impact upon the ownership and use of the affected Property;
(c) Liens or deposits in connection with worker’s compensation, unemployment
insurance, social security or other insurance or to secure customs duties,
public or statutory obligations in lieu of surety, stay or appeal bonds, or to
secure performance of contracts or bids, other than contracts for the payment of
money borrowed, or deposits required by law as a condition to the transaction of
business or other Liens or deposits of a like nature made in the ordinary course
of business; (d) Liens in favor of the Lender pursuant to the Related Documents;
(e) Liens evidenced by conditional sales, purchase money Liens or other title
retention agreements on machinery and equipment (acquired in the ordinary course
of business and otherwise permitted to be acquired hereunder) which are created
at the time of the acquisition of Property solely for the purposes of securing
the Indebtedness incurred to finance the cost of such Property, provided no such
Lien shall extend to any Property other than the Property so acquired and
identifiable proceeds; (f) government deposit security pledges; (g) liens and
pledges made in connection with repurchase agreements entered into by any Bank
Subsidiary; (h) Liens existing on any asset of any Person at the time such
Person is acquired by or is combined with any

 

8

--------------------------------------------------------------------------------


 

of the Company’s Subsidiaries, provided the Lien was not created in
contemplation of that event; (i) Liens on Property required by Regulation W
promulgated by the Federal Reserve System; (j) Liens in the ordinary course of
business in favor of any Federal Reserve Bank or the United States Treasury;
(k) Liens in the ordinary course of business in favor of any Federal Home Loan
Bank; (l) Liens incidental to the conduct of business or ownership of Property
of any of the Company’s Subsidiaries which do not in the aggregate materially
detract from the value of the Property of the Company’s Subsidiaries or
materially impair the use thereof in business operations; (m) Liens incurred or
deposits or pledges made in connection with or to secure the performance of
bids, trade contracts and leases, statutory obligations, indemnity obligations,
performance bonds and other obligations of a similar nature incurred in the
ordinary course of business; (n) Liens securing judgments for the payment of
money not constituting an Event of Default under Section 7.1(f); (o) Liens
arising by virtue of any statutory or common law provision relating to bankers’
liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a depository institution; and (p) Liens arising
in the ordinary course of the business of banking consistent with past practice
.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, partnership, firm, enterprise, business trust, joint stock company,
trust, unincorporated association, joint venture, Government Authority or other
entity of whatever nature.

 

“Property” shall mean any interest of any Person of any kind in property or
assets, whether real, personal, mixed, tangible or intangible, wherever located,
and whether now owned or subsequently acquired or arising and in the products,
proceeds, additions and accessions thereof or thereto.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Company and
the Lender or any of its Affiliates which is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

 

“Regulation” shall mean any federal, state or international law, governmental or
quasi-governmental rule, regulation, policy, guideline or directive (including
but not limited to the Dodd-Frank Wall Street Reform and Consumer Protection Act
and enactments, issuances or similar pronouncements by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices or any similar authority and any successor thereto) that
applies to the Lender.

 

“Regulatory Authority” shall mean any state, federal or other authority, agency
or instrumentality, including, without limitation, the FDIC, the Federal Reserve
Board and the Office of the Comptroller of the Currency, responsible for the
examination and oversight of the Company and each Bank Subsidiary.

 

9

--------------------------------------------------------------------------------


 

“Related Documents” shall mean the Revolving Credit Note, and all other
instruments, agreements, certificates, and other documents executed by or on
behalf of the Company, any Subsidiary or any guarantor in connection with any of
the Obligations or the transactions contemplated under this Agreement, all as
amended, supplemented, modified or extended from time to time.

 

“Reprice Date” shall mean the first day of each month.

 

“Requirements of Law” shall mean as to any matter or Person, the Certificate or
Articles of Incorporation and Bylaws or other organizational or governing
documents of such Person, and any law (including, without limitation, any
Environmental Law), ordinance, treaty, rule, regulation, order, decree,
determination or other requirement having the force of law relating to such
matter or Person and, where applicable, any interpretation thereof by any
Government Authority.

 

“Restricted Payments” shall mean (a) dividends or other distributions by the
Company or any Subsidiary based upon the equity interests of the Company or any
Subsidiary (except (i) dividends payable to the Company or any Subsidiary by any
Subsidiary and (ii) dividends payable solely in equity interests of the
Company), and (b) any other distribution by the Company in respect of the equity
interests of the Company, whether now or hereafter outstanding, either directly
or indirectly, whether in cash or property or otherwise.

 

“Revolving Credit Note” shall mean the promissory note from the Company to the
Lender in the form of Exhibit A evidencing the Revolving Loans, as amended,
supplemented, modified, extended or restated from time to time.

 

“Revolving Loan Commitment” shall mean an aggregate principal amount not to
exceed $20,000,000.

 

“Revolving Loans” shall mean the loans to the Company pursuant to Section 2.1 of
this Agreement and evidenced by the Revolving Credit Note.

 

“Subsidiary” shall mean as to any Person, a Bank Subsidiary, a corporation,
limited liability company, partnership, association, joint venture or other
entity of which shares of stock, membership interests or other voting interests
having voting power (other than stock having such power only by reason of the
happening of a contingency that has not occurred) sufficient to elect a majority
of the board of directors or other managers of such entity are at the time
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person.

 

“Tangible Primary Capital” shall mean total common stockholders’ equity, plus
Loan Loss Reserves minus intangible assets.

 

“Termination Date” shall mean November 19, 2016, and, with respect to the
portion of a Revolving Loan that is converted into a term loan pursuant to
Section 2.1(h) hereof, the maturity date for such converted portion determined
pursuant to Section 2.1(h) hereof, or, in any case, such earlier date on which
the Obligations shall terminate as provided in this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Total Risk-Based Capital Ratio” shall mean the Total Risk-Based Capital Ratio
determined in accordance with the rules and regulations of the appropriate
Regulatory Authority as from time to time in effect, and any successor or other
regulation or official interpretation of said Regulatory Authority relating
thereto.

 

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect and codified in the State of Illinois; provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of Lender’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of Illinois, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction solely for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

 

“Wealth Management Subsidiary” shall mean the wealth management Subsidiaries of
the Company, including without limitation Busey Trust Company and Busey Wealth
Management, Inc.

 

1.2                               Accounting and Financial Determinations.

 

(a)                                 To the extent applicable and except as
otherwise specified in this Agreement, where the character or amount of any
asset or liability or item of income or expense is required to be determined, or
any accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall be made on a consolidated
basis so as to include Company and each Subsidiary in each such calculation and
shall be made in accordance with GAAP; provided, however, that if any change in
GAAP from those applied in the preparation of the financial statements referred
to in Section 5.3 is occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the Securities and Exchange Commission (or its boards or committees or
successors thereto or agencies with similar functions), the initial announcement
of which change is made after the date hereof, results in a change in the method
of calculation of financial covenants, standards or terms found in Section 6,
the parties hereto agree to enter into good faith negotiations in order to amend
such provisions so as to reflect such changes with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such changes as if such changes had not been made; and provided, further,
that until such time as the parties hereto agree upon such amendments, such
financial covenants, standards and terms shall be construed and calculated as
though no change had taken place.

 

(b)                                 All regulatory determinations and
calculations made in connection with the determination of the status of the
Company and any Bank Subsidiary as well capitalized under Section 5.10 hereof,
shall be made in accordance with the laws, rules, regulations and
interpretations thereof by the Government Authority charged with interpretations
thereof, as in effect on the date of such determination or calculation, as the
case may be.

 

(c)                                  When used herein, the term “financial
statement” shall include balance sheets, statements of income, statements of
stockholders’ equity, statements of cash flows and the

 

11

--------------------------------------------------------------------------------


 

notes and schedules thereto, and each reference herein to a balance sheet or
other financial statement of the Company shall be to a statement prepared on a
consolidated basis, unless otherwise specified.

 

1.3                               Interpretation.  The words “hereof,” “herein”
and “hereunder” and words of a similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.  Section, Schedule and Exhibit references contained in this Agreement
are references to sections, schedules and exhibits in or to this Agreement
unless otherwise specified.  Any reference in any Section or definition to any
clause is, unless otherwise specified, to such clause of such Section or
definition.

 

1.4                               Other Terms.  Except as otherwise specifically
provided, each accounting term used herein shall have the meaning given to it
under GAAP, and all other terms contained in this Agreement (and which are not
otherwise specifically defined herein) shall have the meanings provided in the
UCC to the extent the same are used or defined therein unless the context
otherwise requires.  Terms defined in other Sections of this Agreement shall
have the meanings set forth therein.

 

SECTION 2  AMOUNTS AND TERMS OF OBLIGATIONS

 

2.1                               Revolving Loans.

 

(a)                                 Prior to the Termination Date, and so long
as no Default has occurred and is continuing, the Lender agrees, on the terms
and conditions set forth in this Agreement to extend to the Company Revolving
Loans from time to time in amounts not to exceed in the aggregate at any one
time outstanding the Revolving Loan Commitment.  Subject to the terms of this
Agreement, the Company may borrow, repay (in whole or in part) and reborrow the
Revolving Loans prior to the Termination Date for Revolving Loans.  The
Revolving Loans made by the Lender shall be evidenced by the Revolving Credit
Note.

 

(b)                                 Prior to an Event of Default, and except as
otherwise provided herein, each Revolving Loan shall bear interest on the unpaid
principal balance before maturity (whether upon demand, acceleration, default or
otherwise) at the rate per annum equal to the LIBOR Rate. Interest shall be
computed daily based on the actual number of days elapsed and a year of 360
days.

 

(c)                                  From the date of the first Revolving Loan
and until all Revolving Loans are paid in full, the Company shall pay to the
Lender all accrued and unpaid interest on each Revolving Loan on the last
Business Day of each month.  The Lender may debit to the Company’s Loan Account
all unpaid and accrued interest on the Revolving Loans when due without prior
notice to or consent of the Company.

 

(d)                          Notwithstanding anything to the contrary herein,
all outstanding unpaid principal and accrued interest on the Revolving Loans
shall be due and payable to the Lender on the Termination Date for the Revolving
Loans.

 

(e)                                  The Company may obtain Revolving Loans by
submitting a request in writing, including but not limited to submissions via
facsimile, emails and/or documents in

 

12

--------------------------------------------------------------------------------


 

electronic format.  Such request shall be received by the Lender by 2:00
p.m. (New York time) two (2) New York Banking Days before the Borrowing Date and
shall specify (i) a Borrowing Date, and (ii) the amount of the Revolving Loan
requested.  Each Revolving Loan shall accrue interest at the LIBOR Rate.  Once
submitted, no request for Revolving Loans shall be modified, altered or amended
without the prior written consent of the Lender.  Each Revolving Loan shall be
in the principal amount of the lesser of (i) $100,000 or a multiple thereof, or
(ii) the Maximum Available Commitment.  Upon fulfillment of the conditions
specified in Section 4 hereof, the Lender shall promptly deposit the amount of
such Revolving Loan in the operating account of the Company maintained with the
Lender.

 

(g)                                  The Company may, upon 10 calendar days’
prior written notice to the Bank, permanently reduce or terminate the aggregate
amount of the Revolving Loan Commitment; provided, that, no such reduction or
termination shall reduce the aggregate amount of the Revolving Loan Commitment
to an amount less than the aggregate unpaid principal balance of the Revolving
Credit Note on the effective date of such reduction.  Each reduction in the
Revolving Loan Commitment shall be in a minimum amount of $1,000,000 and in
integral multiples of $1,000,000 above such minimum.

 

(h)                                 Provided that (i) no Default or Event of
Default has occurred and is continuing as of the date of the written notice
contemplated below, (ii) no Default Event of Default would exist immediately
after the effectiveness of the conversion option contemplated below and
(iii) the outstanding principal amount of the Loan exceeds $10,000,000 as of the
date of the written notice contemplated below, the Company may elect (by written
notice delivered to Lender at least three (3) Business Days prior to the
Termination Date), subject to Lender’s approval (which shall not be unreasonably
withheld or delayed) after Lender receives the Company’s written notice, to
convert the then outstanding principal amount of the Loan (or such portion of
the outstanding principal amount of the Loan elected by the Company in the
foregoing written notice, in all cases, in an amount not less than $10,000,000
or integral multiples of $1,000,000 in excess thereof) to a term loan subject to
the following: (a) such term loan shall mature and all outstanding amounts
relating to such term loan shall become due and payable no later than two
(2) years after the Termination Date; (b) all interest and installment payments
of principal (assuming for amortization purposes only, a five year straight-line
amortization with equal quarterly payments of principal) on such term loan shall
be paid quarterly; (c) the Revolving Loan Commitment shall be permanently
reduced by the principal amount converted, and (d) the Company shall deliver to,
or for the benefit of, Lender, in substance and form satisfactory to Lender, all
agreements, instruments, certificates, affidavits, schedules, resolutions,
opinions, notes, and/or other documents as may be requested by Lender in its
sole discretion.

 

2.2                               Interest After Default.  After an Event of
Default, each of the Obligations shall bear interest at the rate of three
percent (3%) per annum in excess of the applicable rates set forth in this
Agreement.  In no event shall the interest rate under the Note exceed the
highest rate permitted by law.

 

2.3                               Loan Account.  The Lender will enter as a
debit to the Loan Account the aggregate principal amount of each Obligation as
disbursed or issued from time to time.  The Lender shall also record in the Loan
Account, in accordance with the Lender’s customary accounting practices, all
accrued interest and all other charges, expenses and other items properly

 

13

--------------------------------------------------------------------------------


 

chargeable to the Company hereunder or under the Related Documents, all payments
made by the Company with respect to the Obligations, and all other debits and
credits.  Not more frequently than once each month, the Lender shall render a
statement of account of the Loan Account (including a statement of the
outstanding principal balance of the Loans, accrued and unpaid interest on the
Loans, accrued fees and expenses and the applicable interest rate for each Loan)
which statement shall be considered correct and accepted by the Company and
conclusively binding upon the Company absent manifest error, unless the Company
notifies the Lender to the contrary within 60 days the Company’s receipt of such
statement; provided, however, that the Lender is entitled to adjust the
Company’s Loan Account for any manifest errors and Company may notify Lender
that any such adjusted statement is not correct and/or is not accepted within 60
days of the Company’s receipt of such adjusted statement.

 

2.4                               Payments.  Whenever any payment to be made
hereunder shall be stated to be due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day in good funds, and such
extension of time shall in such case be included in the computation of payment
of interest on the Notes.  The Lender may debit to the depository accounts
maintained by the Company with the Lender all payments on the Obligations when
due without prior notice to or consent of the Company.

 

2.5                               Prepayments.

 

(a)                                 Optional Prepayments.  Subject only to the
payment of any amounts required by Sections 2.6 and 2.7 hereof, the Company may,
at its option and at any time, prepay the Revolving Loans in whole or in part
without premium or penalty.

 

(b)                                 Mandatory Prepayment.  At any time that the
aggregate principal amount of Revolving Loans outstanding hereunder exceeds the
Revolving Loan Commitment, the Company shall immediately pay the amount of such
excess in immediately available funds, together with interest accrued on the
amount of such payment.

 

2.6                              General Provisions Applicable to Loans.  In the
event the Lender shall incur any loss, cost, expense or premium (including,
without limitation, any loss of profit or loss, cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired or
contracted to be acquired by the Lender to fund or maintain Loans based on the
LIBOR Rate or the relending or reinvesting of such deposits or other funds or
amounts paid or prepaid to the Lender), as a result of any failure by the
Company to create, borrow, repay, continue or effect by conversion any Loans
which bear interest by reference to the LIBOR Rate on any date other than the
date required by this Agreement or specified in a notice or loan request given
by Company pursuant to this Agreement; then upon the demand of the Lender, the
Company shall pay to the Lender such amount as will reimburse the Lender for
such loss, cost, expense or premium.  If the Lender requests such a
reimbursement it shall provide the Company with a certificate setting forth the
computation of the loss, cost or expense giving rise to the request for
reimbursement in reasonable detail and such certificate shall be deemed prima
facie correct.

 

14

--------------------------------------------------------------------------------


 

2.7                              Effect of Regulatory Change; LIBOR Unavailable.

 

(a)                                If there shall occur any adoption or
implementation of, or change to, any Regulation, or interpretation or
administration thereof, which shall have the effect of imposing on the Lender
(or the Lender’s holding company) any increase or expansion of or any new:  tax
(excluding taxes on its overall income and franchise taxes), charge, fee,
assessment or deduction of any kind whatsoever, or reserve, capital adequacy,
special deposits or similar requirements against credit extended by, assets of,
or deposits with or for the account of the Lender or other conditions affecting
the extensions of credit under this Agreement; then the Company shall pay to the
Lender such additional amount as the Lender deems necessary to compensate the
Lender for any increased cost to the Lender attributable to the extension(s) of
credit under this Agreement and/or for any reduction in the rate of return on
the Lender’s capital and/or the Lender’s revenue attributable to such
extension(s) of credit.  The Lender’s determination of the additional
amount(s) due under this paragraph shall be binding in the absence of manifest
error, and such amount(s) shall be payable within 30 days of demand and, if
recurring, as otherwise billed by the Lender.

 

(b)                                If the Lender determines that deposits in
U.S. Dollars (in the applicable amounts) are not being offered to it in the
interbank eurodollar market, or that by reason of circumstances affecting the
interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate, then Lender shall forthwith give notice
thereof to Company, whereupon until Lender notifies Company that the
circumstances giving rise to such suspension no longer exist, the Loan shall
bear interest (computed on the basis of a year of 360 days and the actual days
elapsed) at an alternative index or rate as determined by the Lender in its sole
discretion.  In using such discretion, Lender shall choose an alternative index
or rate which Lender deems to be the most reasonably proximate substitute rate
for the applicable LIBOR Rate.

 

2.8                               No Obligation to Extend or Forbear.  The
Company acknowledges and agrees that the Lender:  (a) upon execution hereof, has
no duty or obligation of any kind to, and has made no representations of any
kind or nature that the Lender will, extend credit or any other kind of
financial accommodations to the Company after the Termination Date, or forbear
at any time from the exercise of any of its rights or remedies under this
Agreement, the Related Documents and applicable law; and (b) may at any time, in
its sole and absolute discretion, exercise whatever rights and remedies the
Lender may have under this Agreement, the Related Documents and applicable law. 
All Obligations shall be due in full on the Termination Date without further
notice or demand.

 

SECTION 3  REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lender to enter into this Agreement and make and incur
the Obligations as herein provided, the Company hereby represents and warrants
to the Lender as follows:

 

3.1                               Organization, Qualification and Subsidiaries. 
The Company is lawfully existing and in good standing as a Nevada corporation
and as a registered bank holding company under the Bank Holding Company Act of
1956.  The Company and each Subsidiary are lawfully existing and in good
standing under the laws of their respective jurisdiction of incorporation or
organization, and are duly qualified, in good standing and authorized to do
business in each jurisdiction where failure to do so might have a Material
adverse impact on the consolidated assets or condition of the Company.  The
Company has the corporate power and authority and all

 

15

--------------------------------------------------------------------------------


 

necessary licenses, permits and franchises to borrow hereunder, and to own its
assets and conduct its business as presently conducted.  All of the issued and
outstanding capital stock of the Company and each of its Subsidiaries has been
validly issued and is fully paid and non-assessable.  Except as set forth on
Schedule 3.1 attached hereto, as of the date hereof, (a) the Company has no
Subsidiaries; and (b) the Company does not own, directly or indirectly, more
than 5% or $1,000,000, whichever is greater, of the total outstanding shares of
any class of capital stock of any other Person.

 

3.2                               Financial Statements.  The Company’s year-end
audited financial statements for December 31, 2014, audited by McGladrey LLP,
were prepared in accordance with GAAP consistently applied throughout the
applicable period, excepting any change in accounting methodology and/or
business combination reporting resulting from the adoption of new accounting
guidance, and present fairly the financial condition of the Company as of such
date and the results of its operations and cash flows for the period then
ended.  The balance sheets and footnotes thereto show all known Material
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
respective dates thereof in accordance with GAAP.  There has been no Material
Adverse Effect since December 31, 2014.  The Company’s Fiscal Year begins on
January 1.

 

3.3                               Authorization.  The making, execution,
delivery and performance of this Agreement and the Related Documents by the
Company have each been duly authorized by all necessary corporate action.  The
valid execution, delivery and performance of this Agreement, the Related
Documents and the transactions contemplated hereby and thereby, are not and will
not be subject to any approval, consent or authorization of any Government
Authority.  This Agreement and the Related Documents are the valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except to the extent enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws from time to time in effect which affect creditors’ rights generally;
(b) legal and equitable limitations on the availability of injunctive relief,
specific performance, and other equitable remedies, and (c) general principles
of equity and applicable laws or court decisions limiting the enforceability of
particular provisions.

 

3.4                               Absence of Conflicting Obligations.  The
making, execution, delivery and performance of this Agreement and the Related
Documents, and compliance with their respective terms, do not violate or
constitute a default, breach or violation under any Requirements of Law or any
covenant, indenture, deed, lease, contract, agreement, mortgage, deed of trust,
note or instrument to which the Company or any of its Subsidiaries is a party or
by which it is bound.

 

3.5                               Taxes.  The Company has, and its Subsidiaries
have, filed all federal, state, foreign and local tax returns which were
required to be filed, except those returns for which the due date has been
validly extended.  The Company has, and its Subsidiaries have, paid or made
provisions for the payment of all taxes, assessments, fees and other
governmental charges owed, and no Material tax deficiencies have been proposed,
threatened or assessed against the Company or its Subsidiaries.  The federal
income tax liability of the Company and its Subsidiaries has been paid for all
taxable years up to and including the taxable year ended December 31, 2014, and
there is no pending or, to the best of the Company’s knowledge, threatened
Material tax controversy or dispute as of the date hereof.

 

16

--------------------------------------------------------------------------------


 

3.6                               Absence of Litigation.  There is no pending
or, to the knowledge of the Company, threatened litigation or administrative
proceeding at law or in equity which would, if adversely determined, result in a
Material Adverse Effect, and, to the best of the Company’s knowledge after
diligent inquiry, there are no presently existing facts or circumstances likely
to give rise to any such litigation or administrative proceeding.

 

3.7                               Accuracy of Information.  As of the date of
this Agreement, all certificates, written statements or reports given or made by
the Company to the Lender in connection with or pursuant to this Agreement and
the Related Documents were accurate, true and complete in all Material respects
when given, continue to be accurate, true and complete as of the date hereof,
and do not contain any untrue statement or omission of a Material fact necessary
to make the statements herein or therein not misleading; provided that with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

3.8                               Ownership of Property.  The Company and each
of its Subsidiaries has good and marketable title to all of its Material
Property, including, without limitation, the Property reflected in the Company’s
balance sheets most recently delivered to or received by the Lender.  There are
no Material Liens of any nature on any of the Property except Permitted Liens. 
All Property useful or necessary in the Company’s and its Subsidiaries’
business, whether leased or owned, is in adequate condition and, to the best of
the Company’s knowledge conforms to all applicable Requirements of Law.  The
Company and each Subsidiary owns (or is licensed to use) and possesses all such
patents, trademarks, trade names, service marks, copyrights and rights with
respect to the foregoing as are reasonably necessary for the conduct of the
business(es) of the Company and such Subsidiaries as now conducted and proposed
to be conducted without, individually or in the aggregate, any infringement upon
rights of other Persons.

 

3.9                               Federal Reserve Regulations.  The Company and
its Subsidiaries will not, directly or indirectly use any proceeds of the
Obligations to: (a) purchase or carry any “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 C.F.R.
221, as amended); (b) extend credit to other Persons for any such purpose or
refund Indebtedness originally incurred for any such purpose, except in
compliance with all Requirements of Law; or (c) otherwise take or permit any
action which would involve a violation of Section 7 of the Securities Exchange
Act of 1934, as amended, or any regulation of the Board of Governors of the
Federal Reserve System.

 

3.10                        ERISA.  The Company and each of its Subsidiaries and
anyone under common control with the Company under Section 4001(b) of ERISA is
in compliance in all Material respects with the applicable provisions of ERISA
and, except where any such occurrence would not cause a Material Adverse Effect:
(a) no “prohibited transaction” as defined in Section 406 of ERISA or
Section 4975 of the Code has occurred; (b) no “reportable event” as defined in
Section 4043 of ERISA has occurred; (c) no “accumulated funding deficiency” as
defined in Section 302 of ERISA (whether or not waived) has occurred; (d) there
are no unfunded vested liabilities of any Employee Plan administered by the
Company or its Subsidiaries; and (e) the Company and its Subsidiaries or the
plan sponsor has timely filed all returns and reports required to be filed for
each Employee Plan.

 

17

--------------------------------------------------------------------------------


 

3.11                        Not an Investment Company.  The Company is not
(a) an “investment company” or a company “controlled by an investment company”
within the meaning of the Investment Company Act of 1940, as amended, or (b) a
“holding company” or a “subsidiary” of a “holding company” or an “affiliate” of
a “holding company” within the meaning of the Public Utility Holding Company Act
of 2005.

 

3.12                        No Defaults.  Neither the Company nor any Subsidiary
is in default under or in violation of (a) any Requirements of Law, (b) any
covenant, indenture, deed, lease, agreement, mortgage, deed of trust, note or
other instrument to which the Company or any Subsidiary is a party or by which
the Company or any Subsidiary is bound, or to which any of its Property is
subject, or (c) any Indebtedness; or if any default or violation under Sections
3.14(a), (b) or (c) exists, the failure to cure such default or violation would
not result in a Material Adverse Effect.

 

3.13                        Environmental Laws.  The business of the Company and
each of its Subsidiaries has been operated in all Material respects in
compliance with all Environmental Laws and neither the Company nor any
Subsidiary is subject to any known Environmental Liability relating to the
conduct of its business or the ownership of its Property and no facts or
circumstances are known to exist which could give rise to such Environmental
Liabilities, except for such Environmental Liabilities that in the aggregate
would not cause a Material Adverse Effect.  No notice has been served on the
Company or any Subsidiary claiming any violation of Environmental Laws,
asserting Environmental Liability or demanding payment or contribution for
Environmental Liability or violation of Environmental Laws which would cause a
Material Adverse Effect.

 

3.14                        Labor Matters.  There are no labor disputes between
the Company or any Subsidiary, and any of its employees which individually or in
the aggregate, if resolved in a manner adverse to the Company or a Subsidiary,
would result in a Material Adverse Effect.

 

3.15                        Restricted Payments.  Other than declared dividends
and distributions consistent with the Company’s past practices and Restricted
Payments permitted by Section 6.4 hereof, the Company has not, since the date of
the most recent financial statements referred to in Section 3.2 and as of the
date hereof, made any Restricted Payments.

 

3.16                        Solvency.  The Company is not “insolvent,” nor will
the Company’s incurrence of loans, direct or contingent, to repay the
Obligations render the Company “insolvent.”  For purposes of this Section 3.16,
a corporation is “insolvent” if (a) the “present fair salable value” (as defined
below) of its assets is less than the amount that will be required to pay its
probable liability on its existing debts and other liabilities (including
contingent liabilities) as they become absolute and matured; (b) its property
constitutes unreasonably small capital for it to carry out its business as now
conducted and as proposed to be conducted including its capital needs; (c) it
intends to, or believes that it will, incur debts beyond its ability to pay such
debts as they mature (taking into account the timing and amounts of cash to be
received by it and amounts to be payable on or in respect of debt of it), or the
cash available to it after taking into account all of its other anticipated uses
of the cash is anticipated to be insufficient to pay all such amounts on or in
respect of its debt when such amounts are required to be paid; or (d) it
believes that final judgments against it in actions for money damages will be
rendered at a time when, or in an amount such that, it will be unable to satisfy
any such judgments promptly in accordance with their terms (taking into account
the maximum reasonable amount of such judgments in any such actions and the
earliest reasonable time

 

18

--------------------------------------------------------------------------------


 

at which such judgments might be rendered), or the cash available to it after
taking into account all other anticipated uses of its cash, is anticipated to be
insufficient to pay all such judgments promptly in accordance with their terms. 
For purposes of this Section 3.16, the following terms have the following
meanings:  (i) the term “debts” includes any legal liability, whether matured or
unmatured, liquidated, absolute, fixed or contingent, (ii) the term “present
fair salable value” of assets means the amount which may be realized, within a
reasonable time, either through collection or sale of such assets at their
regular market value and (iii) the term “regular market value” means the amount
which a capable and diligent businessman could obtain for the property in
question within a reasonable time from an interested buyer who is willing to
purchase under ordinary conditions.

 

3.17                        Bank Holding Company.  The Company has complied in
all Material respects with all federal, state and local laws pertaining to bank
holding companies, including without limitation the Bank Holding Company Act of
1956, as amended.

 

3.18                        FDIC Insurance.  The deposits held by each Bank
Subsidiary of the Company are insured by the FDIC to the maximum extent
permitted by applicable federal law, provided that any Bank Subsidiary may,
after the date of this Agreement, opt out of the FDIC Transaction Account
Guarantee Program, and no event, act or omission has occurred which would
adversely affect the status of any Bank Subsidiary as an FDIC-insured bank.

 

3.19                        Investigations.  Neither the Company nor any Bank
Subsidiary is (a) under investigation by any Regulatory Authority or any other
Government Authority which could reasonably be expected to cause a Material
Adverse Effect, or (b) is operating under any Material formal or informal
restrictions or understandings imposed by or agreed to in connection with any
Regulatory Authority or any other Government Authority.

 

SECTION 4  CONDITIONS PRECEDENT TO OBLIGATIONS

 

4.1                               Initial Obligations.  In addition to the terms
and conditions otherwise contained herein, the obligation of the Lender to make
any Loan or incur any Obligation is conditioned on the Lender receiving, prior
to or on the date of the Lender’s first extension of credit, each of the
following items in form, detail and content reasonably satisfactory to the
Lender and its counsel:

 

(a)                                 the executed Revolving Credit Note;

 

(b)                                 a certificate of the secretary or an
assistant secretary of the Company, and each of its Subsidiaries certifying
(i) an attached complete and correct copy of its bylaws; (ii) an attached
complete and correct copy of resolutions duly adopted by its board of directors
which have not been amended since their adoption and remain in full force and
effect, authorizing the execution, delivery and performance of this Agreement
and the Related Documents to which it is a party; (iii) that its articles of
incorporation or charter have not been amended since the date of the last date
of amendment thereto indicated on the certificate of the secretary of state; and
(iv) as to the incumbency and specimen signature of each officer executing this
Agreement and all other Related Documents to which it is a party, and including
a certification by another officer as to the incumbency and signature of the
secretary or assistant secretary executing the certificate;

 

19

--------------------------------------------------------------------------------


 

(c)                                  the opinion of internal counsel for the
Company in form and substance reasonably satisfactory to the Lender and its
counsel;

 

(d)                                 certificates of status or good standing for
the Company issued by the Office of the Secretary of State of incorporation or
organization and the respective state, if any, in which the Company’s principal
place of business is located, and certified copies of the Articles of
Incorporation for the Company, all issued by the Office of the Secretary of
State of incorporation within thirty (30) days of the date hereof; and

 

(e)                                  there shall not exist any Default or Event
of Default.

 

4.2                               Subsequent Obligations.  In addition to the
terms and conditions otherwise contained herein, the obligation of the Lender to
make or incur subsequent Obligations is subject to the satisfaction, on the date
of making or incurring each such Obligation, of the following conditions:

 

(a)                                 All of representations and warranties of the
Company contained in this Agreement and the Related Documents shall be true and
accurate in all Material respects as if made on such date, except to the extent
that, such representations and warranties that specifically relate to an earlier
date, in which case they shall be true and accurate in all Material respects as
of such earlier date, and except that the representations and warranties
contained in Section 3.2 shall be deemed to refer to the most recent financial
statements furnished pursuant to Section 5.3;

 

(b)                                 There shall not exist on such date any
Default and no Default shall occur as the result of the making or incurring of
such Obligation;

 

(c)                                  The aggregate principal amount of all
Revolving Loans outstanding together with the amount of any Revolving Loan
requested shall not exceed the Revolving Loan Commitment; and

 

(d)                                 Each of the Related Documents shall remain
in full force and effect.

 

SECTION 5  AFFIRMATIVE COVENANTS

 

The Company covenants and agrees to and for the benefit of the Lender, that,
from and after the date of this Agreement and until the Termination Date and
until the entire amount of all Obligations to the Lender are paid in full, it
shall and, with the exception of Sections 5.8, 5.9 and 5.12, shall cause each
Subsidiary to:

 

5.1                               Corporate Existence; Compliance With Laws;
Maintenance of Business; Taxes.  (a) Maintain its corporate existence, licenses,
permits, rights and franchises, except where the failure to do so would not be
expected to have a Material Adverse Effect; (b) comply in all Material respects
with all Requirements of Law; (c) conduct its business substantially as now
conducted and proposed to be conducted; (d) pay before the same become
delinquent and before penalties accrue thereon, all taxes, assessments and other
government charges against it and its Property, and all other liabilities except
to the extent and so long as the same are being contested in good faith by
appropriate proceedings, with adequate reserves having been provided, except
where the failure to do so would not be expected to have a Material Adverse
Effect.

 

20

--------------------------------------------------------------------------------


 

5.2                               Maintenance of Property; Insurance.

 

(a)                                 Keep all Property Material to its business,
useful and necessary in its business, whether leased or owned, in adequate
condition.

 

(b)                                 Maintain with good, reputable and
financially sound insurance underwriters insurance of such nature and in such
amounts as is customarily maintained by companies engaged in the same or similar
business and such other insurance as may be required by law or as may be
reasonably required in writing by the Lender, including without limitation
insurance coverage by the FDIC with respect to the Bank Subsidiaries.  Upon the
Lender’s request, the Company shall furnish copies of all such insurance
policies or a certificate evidencing that the Company has complied with the
requirements of this paragraph on the date hereof and on each renewal date of
such policies.

 

5.3                               Financial Statements; Notices.  Maintain an
adequate system of accounting in accordance with sound accounting practice, and
furnish to the Lender such information respecting the business, assets and
financial condition of the Company and its Subsidiaries as the Lender may
reasonably request and, without request, furnish to the Lender:

 

(a)                                 as soon as available, and in any event
within forty five (45) days after the end of each Fiscal Quarter, financial
statements including the balance sheet for the Company and its Subsidiaries as
of the end of each such Fiscal Quarter and statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries for each
such Fiscal Quarter and for that part of the Fiscal Year ending with such Fiscal
Quarter, setting forth in each case, in comparative form, figures for the
corresponding periods in the preceding Fiscal Year certified as true, correct
and complete, subject to review and normal year-end adjustments, by the chief
financial officer of the Company.  The Lender agrees that posting to EDGAR of
the Form 10-Q for the Company for each Fiscal Quarter will meet all financial
statement delivery requirements of this Section 5.3(a);

 

(b)                                 as soon as available, and in any event
within one hundred-twenty (120) days after the close of each Fiscal Year, a copy
of the detailed annual audit report for such year and accompanying financial
statements for the Company and its Subsidiaries as of the end of such year,
containing balance sheets and statements of income, changes in shareholders’
equity and cash flows for such year and for the previous Fiscal Year, as audited
by independent certified public accountants of recognized standing selected by
the Company and satisfactory to the Lender, which report shall be accompanied by
the unqualified opinion of such accountants to the effect that the statements
present fairly, in all Material respects, the financial position of the Company
as of the end of such year and the results of its operations and its cash flows
for the year then ended in conformity with GAAP. The Lender agrees that posting
to EDGAR of the Form 10-K for the Company for each Fiscal Year will meet all
financial statement delivery requirements of this Section 5.3(b);

 

(c)                                  as soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter, copies of the
Company’s quarterly Parent Company Only Financial Statements for Large Bank
Holding Companies — FR Y-9LP and Consolidated Financial Statements for Bank
Holding Companies — FR Y-9C prepared by the Company in compliance with the

 

21

--------------------------------------------------------------------------------


 

requirements of each applicable Regulatory Authority, all prepared in accordance
with the requirements imposed by the applicable Regulatory Authorities.  The
Lender agrees that the posting to the applicable Regulatory Authority’s website
of the Parent Company Only Financial Statements for Large Bank Holding Companies
— FR Y-9LP and Consolidated Financial Statements for Bank Holding Companies — FR
Y-9C for the Company will meet all report delivery requirements of this
Section 5.3(c);

 

(d)                                 as soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter, the
certificate of the president or chief financial officer of the Company
substantially in the form of Exhibit B attached hereto: (i) showing the
calculations of the financial covenants contained herein; (ii) stating that a
review of the activities of the Company during such period has been made under
his supervision to determine whether the Company has observed, performed and
fulfilled each and every covenant and condition in this Agreement and the
Related Documents; and (iii) stating that no Default has occurred (or if such
Default has occurred, specifying the nature thereof and the period of existence
thereof and the steps, if any, being undertaken to correct the same);

 

(e)                                  as soon as available, and in any event
within five (5) Business Days of filing, a copy of each other filing and report
made by the Company with or to any securities exchange or the Securities and
Exchange Commission, and of each communication from the Company to its equity
holders generally.  The Lender agrees that the posting to EDGAR of any such
communication will meet all filing and report delivery requirements of this
Section 5.3(e);

 

(f)                                   as soon as available, and in any event
within forty-five (45) days after the end of each Fiscal Quarter, the complete
Call Report and/or Thrift Financial Report, as applicable, prepared by Company
and/or each Bank Subsidiary at the end of such Fiscal Quarter in compliance with
the requirements of each applicable Regulatory Authority, all prepared in
accordance with the requirements imposed by the applicable Regulatory
Authorities.  The Lender agrees that the posting to the applicable Regulatory
Authority’s website of the Call Report and/or Thrift Financial Report, as
applicable, for the Company and each Bank Subsidiary will meet all report
delivery requirements of this Section 5.3(f);

 

(g)                                  as soon as available, and in any event
within five days (5), but without duplication of any other requirements set
forth in this Section 5.3, a copy of all periodic reports which are required by
law to be furnished to any Regulatory Authority having jurisdiction over the
Company or any Bank Subsidiary (including, without limitation, Federal Reserve
Bank reports, but excluding any report which applicable law or regulation
prohibits the Company or a Bank Subsidiary from furnishing to the Lender).  The
Lender agrees that the posting to the applicable Regulatory Authority’s website
for the Company and each Bank Subsidiary will meet all report delivery
requirements of this Section 5.3(g); and

 

(h)                                 promptly upon learning of the occurrence of
any of the following, written notice thereof, describing the same and the steps
being taken with respect thereto:  (i) the occurrence of any Default; (ii) the
institution of, or any Materially adverse determination or development in, any
Material litigation, arbitration proceeding or governmental proceeding;
(iii) the occurrence of a “reportable event” under, or the institution of steps
by the Company or any Subsidiary to withdraw from, or the institution of any
steps to terminate, any Employee Plan as to which the Company or

 

22

--------------------------------------------------------------------------------


 

any Subsidiary may have liability; or (iv) any event which would have a Material
Adverse Effect; (vi) any change in the Chief Executive Officer or Chief
Financial Officer of the Company or any change in the Chief Executive Officer of
any Bank Subsidiary.

 

All financial statements referred to herein shall be complete and correct in all
Material respects and shall be prepared in reasonable detail and on a
consolidated and consolidating basis in accordance with GAAP, applied
consistently throughout all accounting periods, excepting any change in
accounting methodology and/or business combination reporting resulting from the
adoption of new accounting guidance.

 

5.4                               Inspection of Property and Records.  At any
reasonable time following reasonable notice, as often as may be reasonably
desired and at the Company’s expense, permit representatives of the Lender to
visit the Company’s and its Subsidiaries’ Property, to reasonably examine the
Company’s and its Subsidiaries books and records and to reasonably discuss the
Company’s and its Subsidiaries’ affairs, finances and accounts with its
respective officers and independent certified public accountants (who shall be
instructed by the Company to comply with reasonable requests of the Lender or
its agents for access to the work papers of such accountants) and the Company
shall reasonably facilitate such inspection and examination; provided, however,
that (a) if no Event of Default has occurred, no more than one such examination
shall occur per year and (b) so long as no Event of Default exists, the expenses
of the Lender for such visits, inspections and examinations shall be at the
expense of the Lender, but any such visits, inspections and examinations made
while any Event of Default is continuing shall be at the expense of the Company.

 

5.5                               Use of Proceeds.  Use the entire proceeds of
the Obligations only for general corporate purposes of the Company and its
Subsidiaries and to finance Permitted Acquisitions.

 

5.6                               Comply With, Pay and Discharge All Notes,
Mortgages, Deeds of Trust and Leases. Comply with, pay and discharge all
existing notes, mortgages, deeds of trust, leases, indentures and any other
contractual arrangements to which the Company or any Subsidiary is a party
(including, without limitation, all Indebtedness) in accordance with the
respective terms of such instruments so as to prevent any default thereunder,
except where the failure to do so would not be expected to have a Material
Adverse Effect.

 

5.7                               Environmental Compliance.  The Company will
observe and comply with, and cause each Subsidiary to observe and comply with,
all Environmental Laws to the extent non-compliance could reasonably be expected
to constitute a Material Adverse Effect.

 

5.8                               Fees and Costs.

 

(a)                                 Pay the Lender on the first Business Day of
each of January, April, July and October, in arrears, the accrued and unpaid
commitment fee for the Revolving Loan Commitment, which commitment fee shall
accrue at a rate per annum equal to the Commitment Fee Percentage for the prior
Fiscal Quarter multiplied by the difference between (i) the Revolving Loan
Commitment and (ii) the average daily principal balance of the Revolving Loans
outstanding during the prior Fiscal Quarter (or any portion of such Fiscal
Quarter).  The commitment fee shall be computed daily based on the actual number
of days elapsed in a year of 360 days.  All unpaid commitment fees shall be due
and payable on the Termination Date.  The Lender may debit to the

 

23

--------------------------------------------------------------------------------


 

Company’s Loan Account all commitment fees when due, without prior notice to or
consent of the Company.

 

(b)                                 Pay immediately upon receipt of an invoice
the reasonable fees and expenses to be reimbursed to the Lender pursuant to
Section 5.4, including, without limitation, travel expenses incurred by
representatives of the Lender.

 

(c)                                  Pay immediately upon receipt of an invoice
from the Lender all reasonable fees and expenses to be reimbursed to the Lender
pursuant to this Agreement and the Related Documents, and any amendments thereof
and supplements thereto, including, without limitation, the reasonable fees of
outside counsel in connection with the preparation and negotiation of this
Agreement, the Related Documents and all amendments thereto, and any waivers of
the terms and provisions thereof and the consummation of the transactions
contemplated herein.  In no event shall the Company be required to reimburse the
Lender for more than $10,000 of attorney fees (plus out-of-pocket expenses)
incurred in connection with the preparation and negotiation of this Agreement.

 

(d)                                 Pay immediately upon receipt of an invoice
from the Lender all reasonable fees and expenses (including outside attorneys’
fees) incurred by the Lender in seeking advice under this Agreement and the
Related Documents with respect to protection or enforcement of the Lender’s
rights and remedies under this Agreement and the Related Documents and with
respect to the Obligations (including collection thereof) and all costs and
expenses which may be incurred by the Lender as a consequence of a Default as
provided in Section 7.2 and all reasonable fees and expenses incurred by the
Lender in connection with any bankruptcy, receivership, conservatorship or other
debtor relief proceeding or any federal or state liquidation, rehabilitation or
supervisory proceeding involving the Company or any of its Subsidiaries.

 

5.9                               Indemnity.  Indemnify the Lender, and its
employees, officers, directors, shareholders, agents, attorneys, successors and
permitted assigns against any and all losses, claims, damages, liabilities,
obligations, penalties, actions, judgments, suits, costs and expenses of any
kind or nature whatsoever, including, without limitation, reasonable attorneys’
fees and expenses, incurred by them arising out of, in any way connected with,
or as a result of: (a) this Agreement or the Related Documents or the
transactions contemplated hereby or protection or enforcement of the Lender’s
rights under this Agreement or the Related Documents; (b) the execution and
delivery of this Agreement by the Company and the performance of the
Obligations; (c) any violation of Environmental Laws or any other Requirements
of Law by the Company or any Subsidiary or any of its Property as well as any
cost or expense incurred in remedying such violation; and (d) any claim,
litigation, investigation or proceedings relating to any of the foregoing or the
transactions contemplated by this Agreement, whether or not the Lender is a
party thereto; provided, however, that such indemnity shall not apply to any
such losses, claims, damages, liabilities or related expenses where caused by
any gross negligence, willful misconduct or bad faith of the Lender or its
employees, officers, directors, agents, attorneys, successors or permitted
assigns.  The foregoing indemnities shall survive the Termination Date, the
consummation of the transactions contemplated by this Agreement, the repayment
of the Obligations and the invalidity or unenforceability of any term or
provision of this Agreement or of the Related Documents and shall remain in
effect regardless of any investigation made by or on behalf of the Lender or the
Company and the content or accuracy of any representation or warranty made under
this Agreement.

 

24

--------------------------------------------------------------------------------


 

5.10                        Financial Covenants.

 

(a)                                 With respect to each Bank Subsidiary,
maintain at the end of each Fiscal Quarter a Total Risk-Based Capital Ratio
equal to or greater than 12.00%.

 

(b)                                 With respect to the Company and the Wealth
Management Subsidiaries, maintain at all times Liquid Assets of at least equal
to $10,000,000.

 

(c)                                  With respect to each Bank Subsidiary, and
on a consolidated basis for the Company, maintain at all times such capital as
may be necessary to be classified as a “well capitalized” institution in
accordance with all laws and regulations (as such laws and regulations may be
amended, supplemented or otherwise modified from time to time) of the FDIC and
each other Regulatory Authority that has supervisory authority over such
Subsidiary.

 

(d)                                 With respect to each Bank Subsidiary, as of
the end of each Fiscal Quarter, maintain a ratio of Non-Performing Assets to
Tangible Primary Capital not to exceed 12.00%.

 

(e)                                  With respect to each Bank Subsidiary, as of
the end of each Fiscal Quarter, maintain a ratio of Loan Loss Reserves to
Non-Performing Loans of not less than 100%.

 

(f)                                   With respect to the Company, as of the end
of each Fiscal Quarter, maintain a Debt Service Coverage Ratio of not less than
1.50 to 1.

 

5.11                        Regulatory Compliance.  At all times remain in
Material compliance with all regulatory rules and requirements of or imposed by
the FDIC and all other Regulatory Authorities which are applicable to or govern
the Company or any of its Subsidiaries.

 

5.12                        Revolving Loans Resting Period.  For a period of not
less than thirty (30) consecutive days during each twelve (12) month period
after the date of this Agreement, pay so much of the aggregate outstanding
principal amount of Revolving Loans as is necessary to reduce the aggregate
outstanding amount of Revolving Loans to an amount equal to $0.00 at all times
during such thirty (30) day consecutive period.

 

SECTION 6  NEGATIVE COVENANTS

 

The Company covenants and agrees that, from and after the date of this Agreement
and until the Termination Date and until all Obligations to the Lender are paid
in full, the Company and each Subsidiary shall not directly or indirectly
without the prior written consent of the Lender:

 

6.1                               Change of Control; Consolidation, Merger,
Acquisitions, Etc.  Except for Permitted Acquisitions, (a) enter into a Change
of Control transaction; or (b) purchase of otherwise acquire all or
substantially all of the assets or stock of a Person.

 

6.2                               Indebtedness.  With respect to the Company
only (and not any of its Subsidiaries) issue, create, incur, assume or otherwise
become liable with respect to (or agree to issue, create, incur, assume or
otherwise become liable with respect to), or permit to remain outstanding, any
Holding Company Indebtedness, except the Obligations and Holding Company
Indebtedness in an

 

25

--------------------------------------------------------------------------------


 

aggregate amount of not more than $1,000,000 in excess of the amounts explicitly
permitted by this Section.

 

6.3                               Liens; Negative Pledges.  Create or permit to
be created or allow to exist any Lien upon or interest in any Property of
Company or any Subsidiary except Permitted Liens.  The Company further agrees
that it shall not, without the prior written consent of the Lender, enter into,
become a party to or become subject to any negative pledge agreement relating to
any of its Property with any third party except as set forth in the Related
Documents.

 

6.4                               Dividend; Distributions.  Declare or pay
Restricted Payments, except (a) quarterly dividends consistent with past
practices and (b) other Restricted Payments so long as (i) the Company is in
compliance with Section 5.10 both before and after giving effect to the proposed
Restricted Payment, (ii) no Event of Default has occurred and is continuing or
would be caused by such declaration or payment, and (iii) the proposed
Restricted Payment has received all necessary prior approvals required from all
regulatory authorities.

 

6.5                               Loans; Investments.  Make or commit to make
advances, loans, extensions of credit or capital contributions to, or purchases
of any stock, bonds, notes, debentures or other securities of, or make any other
investment in, any Person (collectively, “Investments”) except Investments
(including without limitation Permitted Acquisitions) made in accordance with
all applicable governmental laws and regulations, or as otherwise permitted by
this Section 6.

 

6.6                               Compliance with ERISA.  (a) Terminate any
Employee Plan so as to result in any Material liability to PBGC; (b) engage in
any “prohibited transaction” (as defined in Section 4975 of the Code) involving
any Employee Plan which would result in a Material liability for an excise tax
or civil penalty in connection therewith; or (c) incur or suffer to exist any
Material “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, involving any condition, which presents a risk of
incurring a Material liability to PBGC by reason of termination of any such
Employee Plan.

 

6.7                               Material Adverse Effect. Cause or permit to be
suffered any Material Adverse Effect.

 

6.8                               Affiliates.  Permit any transaction with any
Affiliate of the Company or a Subsidiary that violates Section 23A or 23B of the
Federal Reserve Act, as amended, or enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate of the Company or a Subsidiary,
except upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than the Company or such Subsidiary would obtain in a comparable
arms-length transaction.

 

SECTION 7  DEFAULT AND REMEDIES

 

7.1                               Events of Default Defined.  Any one or more of
the following shall constitute an “Event of Default”:

 

(a)                                 the Company shall fail to pay (i) any
scheduled principal or interest payment within three days after the scheduled
due date thereof or (ii) any other Obligation (including, without

 

26

--------------------------------------------------------------------------------


 

limitation, the payments required by Sections 2.5, 2.6 and 5.8) within 15 days
after the same shall become due and payable, whether upon demand, at maturity,
by acceleration or otherwise;

 

(b)                                 the Company or any of its Subsidiaries shall
fail to observe or perform any of the covenants, agreements or conditions
contained in Sections 5.10 or 5.12, or any provision of Section 6;

 

(c)                                  the Company or any of its Subsidiaries
shall fail to observe or perform any of the other covenants, agreements or
conditions contained in this Agreement or the Related Documents and such failure
shall continue for thirty (30) days after Company’s receipt written notice of
such failure by Lender;

 

(d)                                 the Company or any of its Subsidiaries shall
default (as principal or guarantor or otherwise) in the payment of any other
Indebtedness aggregating $1,000,000 or more, or with respect to any of the
provisions of any agreement evidencing such Indebtedness, and such default shall
continue beyond any period of grace, if any, specified in such agreement, unless
the Company or such Subsidiary is contesting such default in good faith and the
Lender agrees, in its reasonable discretion, that the Company or such Subsidiary
is so-contesting such default;

 

(e)                                  any representation or warranty made by the
Company herein or in any of the Related Documents or in any certificate,
document or financial statement delivered to the Lender shall prove to have been
incorrect in any Material adverse respect as of the time when made or given;

 

(f)                                   a final judgment (or judgments) for the
payment of amounts aggregating in excess of $1,000,000 (to the extent not
covered by insurance) shall be entered and final against the Company or any of
its Subsidiaries, and such judgment (or judgments) shall remain outstanding and
unsatisfied, unbonded or unstayed after thirty (30) days from the date of entry
thereof;

 

(g)                                  the Company or any of its Subsidiaries
shall (i) become insolvent or take or fail to take any action which constitutes
an admission of inability to pay its debts as they mature; (ii) make an
assignment for the benefit of creditors; (iii) petition or apply to any tribunal
for the appointment of a custodian, receiver or any trustee for the Company or
such Subsidiary or a substantial part of its respective assets; (vi) suffer a
rehabilitation proceeding, custodianship, receivership, conservatorship or
trusteeship to continue undischarged for a period of sixty (60) days or more;
(iv) commence any proceeding under any bankruptcy, reorganization, arrangement,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction, whether now or hereafter in effect; (v) by any act or omission
indicate its consent to, approval of or acquiescence in any rehabilitation
proceeding or any such petition, application or proceeding or order for relief
or the appointment of a custodian, receiver, conservator or any trustee for it
or any substantial part of any of its properties; or (vi) adopt a plan of
liquidation of its assets;

 

(h)                                 if any Person shall:  (i) petition or apply
to any tribunal for the appointment of a custodian, receiver, conservator or any
trustee for the Company or any Subsidiary or a substantial part of its
respective assets which continues undischarged for a period of sixty (60) days
or more; (ii) commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, rehabilitation, dissolution or liquidation
law or statute of any jurisdiction, whether now or

 

27

--------------------------------------------------------------------------------


 

hereafter in effect, in which an order for relief is entered or which remains
undismissed for a period of sixty (60) days or more;

 

(i)                                     the FDIC, the Federal Reserve Board, the
Office of the Comptroller of the Currency, or any other Regulatory Authority
shall (A) issue any formal or informal Material notice, order or directive
involving activities deemed unsafe or unsound by the Company or any of its
Subsidiaries, (B) issue a memorandum of understanding, capital maintenance
agreement, cease and desist order or other directive (including a capital raise
directive) involving the Company or any of its Subsidiaries, (C) cause the
suspension or removal of the Chief Executive Officer or Chief Financial Officer
of the Company or the Chief Executive Officer of any Bank Subsidiary, or
(D) otherwise restrict the ability of any Bank Subsidiary to pay dividends to
the Company without prior regulatory approval, or (ii) the FDIC shall terminate
its insurance coverage with respect to the Bank Subsidiaries; or

 

(j)                                    this Agreement or any of the Related
Documents shall at any time cease to be in full force and effect, or the Company
shall attempt to revoke or terminate this Agreement or any Related Document.

 

7.2                               Remedies Upon Event of Default.  Upon the
occurrence of an Event of Default (which has not been cured to the extent cure
is expressly permitted):

 

(a)                                 specified in clause (g) or (h) of
Section 7.1, then, without presentment, notice, demand or action of any kind by
the Lender, all of which are hereby waived: (i) the obligations of the Lender to
make any further advances to the Company shall automatically and immediately
terminate; and (ii) the entire amount of the Obligations shall be automatically
accelerated and immediately due and payable;

 

(b)                                 specified in any clauses of Section 7.1
other than clause (g) or (h), the Lender may, without presentment, notice,
demand or action of any kind by the Lender, all of which are hereby waived,
(i) immediately terminate its obligation to make any further advances to the
Company, and the same shall immediately terminate; and (ii) declare the entire
amount of the Obligations immediately accelerated, due and payable;

 

(c)                                  the Lender may at any time, without prior
notice or demand, set off any credit balance or other money now or hereafter
owed to the Company or any guarantor against all or any part of the Obligations
hereunder; and

 

(d)                                 the Lender shall have all of the rights and
remedies provided to the Lender by this Agreement and the other Related
Documents, and all rights and remedies provided by law and in equity, by statute
or otherwise, and no remedy herein conferred upon the Lender is intended to be
exclusive of any other right and remedy and each right and remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law, in equity, by statute or otherwise.

 

In addition to and not in lieu of any other right or remedy the Lender might
have, the Lender at any time and from time to time at its election may (but
shall not be required to) do or perform or comply with or cause to be done or
performed or complied with anything which the Company may be required to do,
perform or comply with, which after written demand the Company has failed or

 

28

--------------------------------------------------------------------------------


 

refused to do, perform or comply with, and the Company shall reimburse the
Lender upon demand for any reasonable cost or expense which the Lender may incur
in such respect, together with interest thereon at the rate equal to the rate
payable under the Revolving Credit Note following an Event of Default from the
date of such demand until paid.  No failure or delay on the part of the Lender
in exercising any right or remedy hereunder shall operate as a waiver thereof
nor shall any single or partial exercise of any right hereunder preclude any
further exercise thereof or the exercise of any other right or remedy.  No
remedy herein conferred upon the Lender is intended to be exclusive of any other
right and remedy, and each right and remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity.

 

7.3                               Termination of Commitment.  During any time an
Event of Default has occurred and is continuing, subject to any right to cure
such Event of Default herein or in any of the Related Documents, the Lender
shall have no further obligation to make any further Loans or advances to the
Company for any reason, but any Loans or advances made by the Lender to the
Company in its sole discretion shall become part of the Obligations.

 

SECTION 8  MISCELLANEOUS

 

8.1                               Assignability; Successors.  The provisions of
this Agreement shall inure to the benefit of and be binding upon the permitted
successors and assigns of the parties hereto.  The Company’s rights and
liabilities under this Agreement and the Related Documents are not assignable in
whole or in part without the prior written consent of the Lender.  The Lender
may at any time sell, assign or transfer, in whole or in part, to one or more
banks or other entities (“Participants”) interests in any Note held by the
Lender or any other interest of the Lender in the Obligations.  Any such
Participant shall be bound by Section 8.2.  The Company agrees that upon the
occurrence of any Event of Default each Participant shall be deemed to have the
right of setoff in respect of its participating interest in the Obligations to
the same extent as if the amount of its participating interest were owing
directly to it as a lender under this Agreement.

 

8.2                               Confidentiality.  The Lender and each
Participant will exercise its best efforts to keep any information delivered or
made available by the Company to it in connection with this Agreement
confidential from anyone other than Persons employed or retained by the Lender
who are or are expected to be involved in this Agreement and the transactions it
contemplates and who are instructed to keep such information confidential in
accordance with this Section; provided, however, that nothing herein shall
prevent the Lender from disclosing such information (i) upon the order of any
court or administrative agency, (ii) upon the request or demand of any
regulatory agency or authority having jurisdiction over the Lender, (iii) which
has been publicly disclosed, (iv) to the extent reasonably required in
connection with any litigation to which the Lender or its Affiliates may be a
party, (v) to the extent reasonably required in connection with the exercise of
any remedy hereunder, and (vii) to the Lender’s legal counsel, Affiliates and
independent auditors who are instructed to keep such information confidential in
accordance with this Section. Any Person required to maintain the
confidentiality of any information as provided for in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information. 
Notwithstanding anything herein to the contrary, any party to this Agreement
(and

 

29

--------------------------------------------------------------------------------


 

any employee, representative, or other agent of any party to this Agreement) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement,
all materials of any kind (including opinions or other tax analyses) that are
provided to it relating to such tax treatment and tax structure and any facts
that may be relevant to understanding such tax treatment, which materials and
facts shall not include for this purpose the names of the parties or any other
Person named herein, or information that would permit identification of the
parties or such other Persons, or any pricing terms or other nonpublic business
or financial information that is unrelated to such tax treatment or facts;
provided, however, the foregoing is not intended to waive the attorney-client
privilege or any other privileges, including the tax advisor privilege under
Section 7525 of the Code.

 

8.3                               Survival.  All agreements, covenants,
representations and warranties made herein and in the Related Documents shall
survive the execution and delivery of this Agreement and the Related Documents,
the making of the Obligations and the termination of this Agreement.

 

8.4                               Governing Law.  This Agreement and the Related
Documents shall be governed by the internal laws of the State of Illinois
(regardless of such State’s conflict of laws principles).  The parties hereto
acknowledge that this Agreement and the Related Documents were all negotiated
with the assistance of counsel and, accordingly, such laws shall be applied
without reference to any rules of construction regarding the draftsman hereof.

 

8.5                               Counterparts; Headings.  This Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
such counterparts shall together constitute but one and the same agreement.  The
descriptive headings in this Agreement are inserted for convenience of reference
only and shall not affect the construction of this Agreement.  All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the person or persons may require.

 

8.6                               Entire Agreement; Amendments.  This Agreement,
the Exhibits and Schedules attached hereto, and the Related Documents contain
the entire understanding of the parties with respect to the subject matter
hereof, and supersede all other understandings, oral or written, with respect to
the subject matter hereof.  No amendment, modification, alteration, or waiver of
the terms of this Agreement or consent required under the terms of this
Agreement shall be effective unless made in a writing, which makes specific
reference to this Agreement and which has been signed by the party against which
enforcement thereof is sought.  Any such amendment, modification, alteration,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

8.7                               Notices.  All communications or notices
required or permitted by this Agreement shall be in writing, and shall be deemed
to have been given or made when delivered in hand or deposited in the mail. 
Communications or notices shall be delivered personally or by certified or
registered mail, postage prepaid, and addressed as follows, unless and until
either of such parties notifies the other in accordance with this section of a
change of address:

 

30

--------------------------------------------------------------------------------


 

if to the Company:

First Busey Corporation

 

100 West University Avenue

 

Champaign, IL 61820

 

Attn: Robin Elliott

 

         Chief Financial Officer

 

 

with copies to:

First Busey Corporation

 

100 West University Avenue

 

Attn: John Powers

 

         General Counsel

 

 

if to the Lender:

U.S. Bank National Association

 

Depository Financial Institution Group

 

5065 Wooster Road, CN-OH-L2CB

 

Cincinnati, OH 45226-2326

 

Attn: Amie Staggs

 

 

with copies to:

Michael Best & Friedrich LLP

 

100 East Wisconsin, Suite 3300

 

Milwaukee, WI 53202-4108

 

Attn: Alexander P. Fraser, Esq.

 

8.8                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

8.9                               Further Assurances.  The Company agrees to do
such further acts and things, and to execute and deliver such additional
conveyances, assignments, agreements and instruments, as the Lender may at any
time reasonably request in connection with the administration or enforcement of
this Agreement or the Related Documents or in order better to assure and confirm
unto the Lender its rights, powers and remedies hereunder.

 

8.10                        Submission to Jurisdiction.  Any claim or issue
arising out of this Agreement or the Related Documents will be enforced or
resolved in any state or federal court having subject matter jurisdiction and
located in Chicago, Illinois.  For the purpose of any action or proceeding
instituted with respect to any such claim, the Lender and the Company hereby
irrevocably submit to the jurisdiction of such courts.  The Lender and the
Company irrevocably consent to the service of process out of said courts by
mailing a copy thereof, by registered mail, postage prepaid, to the Lender or
the Company, as applicable, and each agrees that such service, to the fullest
extent permitted by law (a) shall be deemed in every respect effective service
of process upon it in any such suit, action or proceeding, and (b) shall be
taken and held to be valid personal service upon personal delivery to it. 
Nothing herein contained shall affect the right of the Lender or the Company to
serve process in any other manner permitted by law or preclude the Lender or the
Company from bringing an action or proceeding for injunctive relief in respect
hereof in any other country, state or place having jurisdiction over such
action.  The Lender and the Company hereby irrevocably waive,

 

31

--------------------------------------------------------------------------------


 

to the fullest extent permitted by law, any objection which it/they may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any court located in Chicago, Illinois and any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum.

 

8.11                        Waiver of Jury Trial.  Each party hereto knowingly,
voluntarily and without coercion, waives all rights to a trial by jury of all
disputes arising out of or in relation to (a) this Agreement or any Related
Document to which it is a party, or under any amendment, instrument, document or
agreement delivered or which may in the future be delivered in connection
therewith, (b) arising from any relationship existing in connection with this
Agreement or and any Related Document, or (c) any act, conduct or omission in
connection with this Agreement, the Related Documents or any relationship
created thereby, regardless of the time when the same may occur, and agrees that
all matters relating thereto and any such action or proceeding shall be tried
before a court and not before a jury.

 

8.12                        Inducements.  All statements, promises or
inducements made to any party hereto in connection with this Agreement and the
Related Documents are set forth herein or therein.

 

8.13                        USA Patriot Act; Office of Foreign Assets Control. 
The Lender hereby notifies the Company and each of its Subsidiaries that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Company and each of
its Subsidiaries, which information includes the name and address of the Company
and each of its Subsidiaries and other information that will allow the Lender to
identify the Company and each of its Subsidiaries in accordance with the Patriot
Act and the Company agrees to provide such information.  In addition, and
without limiting the foregoing sentence, the Company shall (a) ensure, and cause
each Subsidiary to ensure, that no Person who owns a controlling interest in or
otherwise controls the Company or any Subsidiary is or shall be listed on the
Specially Designated Nationals and Blocked Person List or other similar lists
maintained by the Office of Foreign Assets Control (“OFAC”), the Department of
the Treasury or included in any Executive Orders, (b) not use or permit the use
of the proceeds of the Loans to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (c) comply, and cause each Subsidiary to comply, with all applicable Bank
Secrecy Act laws and regulations, as amended.

 

8.14                        Nonliability of the Lender.  The relationship
between the Company and the Lender shall be solely that of borrower and lender. 
The Lender shall have no fiduciary responsibilities to the Company or its
Subsidiaries.  The Company agrees that the Lender shall have no liability to the
Company or any of its Subsidiaries (whether sounding in tort, contract, or
otherwise) for losses suffered by the Company or any of its Subsidiaries in
connection with, unless such losses are the result of gross negligence, willful
misconduct or bad faith of the Lender or its employees, officers, directors,
agents, attorneys, successors or permitted assigns, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by this Agreement and the Related Documents, or any act, omission or event
occurring in connection herewith or therewith.  The Lender shall have no
liability with respect to, and the Company hereby waives, releases, and agrees
not to sue for, any special, indirect, or consequential

 

32

--------------------------------------------------------------------------------


 

damages suffered by the Company in connection with, arising out of, or in any
way related to this Agreement, the Related Documents or the transactions
contemplated hereby or thereby.

 

8.15                        Recitals.  The Recitals to this Agreement are true
and correct and are incorporated in this Agreement by this reference.

 

[signature page follows]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

FIRST BUSEY CORPORATION

 

 

 

 

 

By:

/s/ ROBIN N. ELLIOTT

 

Name: Robin N. Elliott

 

Title: Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Peter G. Caligiuri

 

Name: Peter G. Caligiuri

 

Title: Vice President

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

List of Subsidiaries of First Busey Corporation and State of
Incorporation/Organization

 

Direct:

 

Busey Bank — Illinois

Herget Bank, National ‘association — Illinois

Busey Wealth management, Inc. — Illinois

First Busey Statutory Trust II — Delaware

First Busey Statutory Trust III — Delaware

First Busey Statutory Trust IV — Delaware

 

Indirect:

 

Busey Trust Company, Inc. — Illinois

Busey Capital Management, Inc. — Illinois

Echo Holdings I, LLC — Florida

Echo Holdings II, LLC — Florida

Echo Holdings III, LLC — Florida

Echo Properties I, LLC — Florida

Echo Properties II, LLC — Florida

Echo Properties III, LLC — Florida

Echo Properties IV, LLC — Florida

Echo Properties V, LLC — Florida

Echo Properties VI, LLC — Florida

Echo Properties VII, LLC — Florida

Echo Properties VIII, LLC — Florida

Echo Properties IX, LLC — Florida

Echo Properties X, LLC — Florida

Echo Properties XI, LLC — Florida

Echo Properties XII, LLC — Florida

Echo Properties XIII, LLC — Florida

Echo Resources LLC — Illinois

FirsTech, Inc. — Illinois

Pillar Properties I, LLC — Illinois

Pillar Properties II, LLC — Illinois

Pillar Properties III, LLC — Illinois

Pillar Properties IV, LLC — Illinois

Pillar Properties V, LLC — Illinois

Pillar Properties VI, LLC — Illinois

Pillar Properties VII, LLC — Illinois

Pillar Properties VIII, LLC — Illinois

Pillar Properties IX, LLC — Illinois

 

--------------------------------------------------------------------------------


 

Pillar Properties X, LLC — Illinois

Pillar Properties XI, LLC — Illinois

Pillar Properties XII, LLC — Illinois

Pillar Properties XIII, LLC — Illinois

Pillar Properties XIV, LLC — Illinois

Pillar Properties XV, LLC — Illinois

Pillar Properties XVI, LLC — Illinois

Pillar Properties XVII, LLC — Illinois

Pillar Properties XVIII, LLC — Illinois

Pillar Properties XIX, LLC — Illinois

Pillar Properties XX, LLC — Illinois

Herget Mortgage Corp. - Illinois

Herget Service Co. - Illinois

 

--------------------------------------------------------------------------------


 

EXHIBIT A

REVOLVING CREDIT NOTE

 

$20,000,000.00

Champaign, Illinois

 

November 20, 2015

 

FOR VALUE RECEIVED, FIRST BUSEY CORPORATION, a Nevada corporation and a bank
holding company (“Borrower”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Bank”), at its main
office in Minneapolis, Minnesota or at such other place as the holder hereof may
from time to time in writing designate, in lawful money of the United States of
America, the principal sum of Twenty Million Dollars ($20,000,000.00), or so
much thereof as has been advanced and remains outstanding pursuant to
Section 2.1 of the Credit Agreement by and between Borrower and Bank dated as of
the date hereof (as the same may be amended, modified, supplemented, extended or
restated from time to time, the “Credit Agreement”).  Borrower also promises to
pay all accrued interest on the unpaid principal amount of each Revolving Loan
payable at such rates and at such times as provided in the Credit Agreement, and
shall pay all other costs, charges and fees due thereunder, all as provided in
the Credit Agreement.  This Revolving Credit Note (this “Note”) shall bear
interest on the unpaid principal balance before maturity (whether upon demand,
acceleration or otherwise) at the rates set forth in the Credit Agreement. 
Capitalized terms not defined in this Note shall have the meanings ascribed
thereto in the Credit Agreement.

 

Subject to the provisions of the Credit Agreement with respect to acceleration,
prepayment or loan limitations, all unpaid principal with respect to each
Revolving Loan, together with accrued interest and all other costs, charges and
fees, shall be due and payable in full on the Termination Date.

 

This Note evidences indebtedness incurred under, and is entitled to the benefits
of and is subject to, the Credit Agreement, together with all future amendments,
modifications, waivers, supplements and replacements thereof, to which Credit
Agreement reference is made for a statement of the terms and provisions
applicable to this Note, including those governing payment and acceleration of
this Note.  In the event of any conflict between the terms of this Note and the
Credit Agreement, the Credit Agreement shall control.

 

Subject to the Credit Agreement, Borrower may, from time to time and without
premium or penalty, borrow and repay all loans evidenced by this Note in whole
or in part, pursuant to the terms of the Credit Agreement.

 

Borrower hereby agrees to pay such costs incurred by Bank, including reasonable
attorneys’ fees and legal expenses, as are specified in the Credit Agreement.

 

This Note is issued in and shall be governed by the laws of the State of
Illinois.

 

No delay or omission on the part of Bank in exercising any right hereunder shall
operate as a waiver of such right or of any other remedy under this Note.  A
waiver on any one occasion shall not be construed as a waiver of any such right
or remedy on a future occasion.

 

All makers, endorsers, sureties, guarantors and other accommodation parties
hereby waive presentment for payment, protest, notice of demand, notice of
dishonor and notice of nonpayment and consent, without affecting their liability
hereunder, to any and all extensions, renewals, substitutions and alterations of
any of the terms of this Note and to the release of or failure by Bank to
exercise any rights against any party liable for or any property securing
payment of this Note.

 

 

FIRST BUSEY CORPORATION

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B — FORM OF
COMPLIANCE CERTIFICATE

 

TO:                           U.S. Bank National Association

Depository Financial Institution Group

5065 Wooster Road, CN-OH-L2CB

Cincinnati, OH 45226-2326

Attn:  Amie Staggs

 

Date:

Borrower:  First Busey Corporation

 

Subject Period:

 

This Compliance Certificate (the “Certificate”) is delivered under
Section 5.3(d) of the Credit Agreement, dated as of November   , 2015 (as
amended, the “Agreement”), by and between the Borrower and U.S. Bank National
Association (the “Bank”).  Terms defined in the Agreement have the same meanings
herein, unless otherwise defined in this Certificate.

 

The undersigned officer certifies to Bank that on the date of this Certificate:

 

1.              The undersigned is the Chief Financial Officer of the Borrower;

 

2.              The financial statements that are included with this Certificate
present fairly the financial condition of the Borrower as of        , 20   and
the results of its operations for the period then ended (subject to audit and
normal year-end adjustments);

 

3.              A review of the activities of the Borrower during the Subject
Period has been made under my supervision to determine whether the Borrower has
observed, performed and fulfilled each and every covenant and condition in the
Agreement;

 

4.              No Default has occurred under the Agreement other than those, if
any, described on the attached Annex A; and

 

5.              The Borrower’s compliance with the financial covenants set forth
in Section 5.10 of the Agreement is accurately calculated on the attached Annex
A.

 

 

 

 

FIRST BUSEY CORPORATION

 

 

 

By:

 

 

Name:

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ANNEX A

TO

COMPLIANCE CERTIFICATE

 

A.                                    Describe any defaults under the Agreement,
if any, specifying the nature thereof and the period of existence thereof and
the steps, if any, being undertaken to correct the same.  (If none, so state.)

 

B.                                    Calculate compliance with the following
financial covenants as specified in the Agreement for the Subject Period:

 

1.              5.10(a) - Minimum Total Risk-Based Capital of 12.0% at the Bank
Subsidiary level

 

Reported

 

 

 

 

 

 

 

2.              5.10(b) — Minimum Liquid Assets of Borrower and Wealth
Management Subsidiaries

 

3.              5.10(c) - Borrower (consolidated) and Bank Subsidiary “well
capitalized”

 

Met?

 

 

 

 

Y/N

 

 

 

 

 

4.              5.10(d) -  Maximum Non-Performing Assets/ Tangible Primary
Capital (4.A divided by 4.B)

 

 

 

        %

 

 

 

 

 

 

A.            Non-Performing Assets (a+b-c)

a.              Non-Performing Loans

b.              OREO

c.               Guaranteed OREO Amount

 

 

 

 

 

 

 

 

 

B.            Tangible Primary Capital (1+2-3)

 

 

 

 

1.       Common stockholders’ equity

 

 

 

 

2.       Loan Loss Reserves

 

 

 

 

3.       Intangible assets

 

 

 

 

 

 

 

 

 

[Maximum Non-Performing Assets/Tangible Primary Capital:  12%]

 

 

 

 

 

 

 

 

 

5.              5.10(e) - Minimum Loan Loss Reserves To Non-Performing Loans

 

 

 

 

A.            Loan Loss Reserves

 

 

 

 

B.            Non-Performing Loans

 

 

 

 

 

 

 

 

 

ALLL Divided by NPLs (5.A divided by 5.B)

 

 

 

        %

 

--------------------------------------------------------------------------------


 

[Minimum Required ALLL: 100% of NPLs]

 

 

 

 

 

 

 

 

 

6.              5.10(f) - Minimum Debt Service Coverage Ratio

 

 

 

Trailing 12 months

 

 

 

 

 

A.            Net Income of Borrower plus

 

 

 

 

 

 

 

 

 

B.            Interest expense plus

 

 

 

 

 

 

 

 

 

C.            Non-cash expenses minus

 

 

 

 

 

 

 

 

 

D.            Cash dividends and distributions

 

 

 

 

 

 

 

 

 

E.            [Subtotal]

 

 

 

 

 

 

 

 

 

F.              Interest Expense plus

 

 

 

 

 

 

 

 

 

G.            1/5th of the Revolving Loan Commitment plus

 

H.           Scheduled principal payments on Indebtedness

 

 

 

 

 

 

 

 

 

 

 

I.                [Subtotal]

 

 

 

 

 

 

 

 

 

J.                Debt Service Coverage Ratio [6E divided by 6I]

 

 

 

              

 

 

 

 

 

[Minimum Required Debt Service Coverage Ratio (1.50x)

 

 

 

 

 

--------------------------------------------------------------------------------